Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Amendment
The amendment filed on 08/24/2021 has been entered into this application. Claim 12 is/are cancelled. Claim 21 has/have been added.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (2014/0312215 A1 previously cited reference) in view of Kemnitz et al. (2012/0174683 A1, reference cited by Applicant) and/or Yasutomi et al. (7,813,606 B2).




Regarding claim 1, Smith discloses a monitoring cable (figs. 1-3)[pars. 0032 and 0034-35], comprising: 
an outer jacket [par. 0036] having a generally rectangular cross-sectional profile (i.e. layer (9/15) and thermoplastic material (14))[pars. 0029-30 and 0032]; 
a strain monitoring unit strain sensing fiber optic assembly (11/28)[pars. 0029 and 0035] disposed within the outer jacket (i.e. layer (9/15) and thermoplastic material (14))[pars. 0029-30 and 0032], the strain monitoring unit comprising a plurality of optical fibers embedded in a potting layer is encapsulating and/or is encapsulation [pars. 0009, 0030, 0033 and 0036]; 
a protective unit (i.e. tubes 12 and 13) disposed within the outer jacket and spaced from the strain monitoring unit, the protective unit comprising an optical fiber (i.e. 16, 17 and 18) disposed within a metal outer jacket [pars. 0030-31 and 0035].
Smith fail to explicitly specify wherein the potting layer the encapsulation is an ultraviolet resin.
Smith teaches that the fiber(s) are encapsulated by a layer in order to cover and protect the fiber(s) from the surrounding environment, and in order to provide excellent resistance to heat, chemicals, impacts and other common environmental hazards.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Smith encapsulation layer as desired appropriate, such as wherein the potting layer the encapsulation is an ultraviolet resin since the propose modification of the prior art would not change the principle of operation of the prior art invention being modified. In this 
Additionally, encapsulating fiber(s) and/or encapsulation layer in the manner set forth in applicant’s claim, such as, wherein the potting layer the encapsulation is an ultraviolet resin is known in the art, as evidence by Kemnitz (Kemnitz, [pars. 0120 and 0124]) and/or Yasutomi (Yasutomi, col. 1, lines 26-30).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Smith encapsulation layer in the manner set forth in applicant’s claim such as wherein the potting layer the encapsulation is an ultraviolet resin in view of Kemnitz and/or Yasutomi in order to cover and protect the fiber(s) from the surrounding environment, and in order to provide excellent resistance to heat, chemicals, impacts and other common environmental hazards.
For the purposes of clarity, potting in electronics is the encapsulation of electronic components. Potting is a method used to protect circuit boards/electronic components (referred to in these contexts as the substrate/fiber(s)) by filling the 
As to claims 2-10, Smith when modified by Kemnitz and/or Yasutomi, Smith further discloses a structure that is use in a Fiber-Optic Monitoring Cable that is implementing limitations such as, wherein a maximum diameter of the protective unit (i.e. tubes 12 and 13/26) is greater than a maximum diameter of the strain monitoring unit strain sensing fiber optic assembly (11/28)[pars. 0029 and 0035], as can be seen expressly depicted in drawing (figs. 1-3)(claim 2); wherein the protective unit (i.e. tubes 12 and 13/26) is a plurality of protective units, as can be seen expressly depicted in drawing (figs. 1-3) (claim 3); wherein the plurality of protective units (i.e. tubes 12 and 13/26) and the strain monitoring unit strain sensing fiber optic assembly (11/28)[pars. 0029 and 0035] are aligned in a linear array within the outer jacket (claim 4); wherein the strain monitoring unit strain sensing fiber optic assembly (11/28)[pars. 0029 and 0035] and protective unit (i.e. tubes 12 and 13/26) are embedded in the outer jacket, as can be seen expressly depicted in drawing (figs. 1-3) (claim 5); wherein the outer jacket has a rounded rectangular cross-sectional profile [pars. 0015, 0032 and 0035-36], as can be seen expressly depicted in drawing (figs. 1-3) (claim 6); wherein the outer jacket is formed from a low smoke / zero halogen material (i.e. layer (9/15) and thermoplastic material (14))[pars. 0029-30 and 0032] (claim 7); wherein the optical fiber of the protective unit is a plurality of optical fibers, as can be seen expressly depicted in drawing (figs. 1-3) (claim 8); wherein the protective unit (i.e. layer (9/15) and thermoplastic material (14)) [par. 0029] further comprises a gel disposed within the metal outer jacket (claim 9); and wherein the metal outer jacket is a stainless steel outer jacket [par. 0025](claim 10).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, and 13- 21 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (2014/0312215 A1) in view of Alan (GB2238112 A, Applicant cited reference) and/or Kemnitz et al. (2012/0174683 A1, reference cited by Applicant).

As to claims 11 and 21, Smith teaches of the features of a method for monitoring a rail track is included in a Fiber-Optic Monitoring Cable (figs. 1-3)[pars. 0032 and 0034-35], the method comprising: 
attaching a monitoring cable equipped with fiber optic sensors for monitoring strain, temperature and acoustic vibration along the length, or a portion of the length, of (i.e. the SURF structure) (figs. 1-3)[pars. 0021, 0032 and 0034-35] , the monitoring cable comprising: 
[par. 0036] having a generally rectangular cross-sectional profile (i.e. layer (9/15) and thermoplastic material (14))[pars. 0029-30 and 0032]; 
a strain monitoring unit strain sensing fiber optic assembly (11/28)[pars. 0029 and 0035] disposed within the outer jacket, the strain monitoring unit comprising a plurality of optical fibers embedded in a potting layer (i.e. layer (9/15) and thermoplastic material (14))[pars. 0029-30 and 0032] and/or is encapsulating and/or is encapsulation [pars. 0009, 0030, 0033 and 0036]; 
a protective unit (i.e. tubes 12 and 13) disposed within the outer jacket and spaced from the strain monitoring unit strain sensing fiber optic assembly (11/28)[pars. 0029 and 0035], the protective unit comprising an optical fiber(i.e. 16, 17 and 18)  disposed within a metal(stainless steel) outer jacket [par. 0025]; 
the strain sensing fiber optic assembly (11/28)[pars. 0029 and 0035] monitoring strain monitoring strain, temperature and acoustic vibration along the length, or a portion of the length, of object structure (i.e. the SURF structure [pars. 0017, 0021])[par. 0003].
Smith further teaches a system that is equipped with fiber optic sensors for monitoring strain, and/or temperature [par. 0021, 0024 and 0026-27] the fiber optic sensors such as reflectometer to interrogate an optical fiber for example, Rayleigh backscattered light is produced in response to an interrogating pulse launched into the fiber in order to provide integrity assessments measurement data is obviously monitoring a temperature of the rail track by measuring backscattered light along the optical fiber of the protective unit; and correlating a change in temperature of the object to the measured backscattered light.

Smith fail to explicitly specify the monitoring object and/or structure being monitor by the strain sensing fiber optic assembly is monitoring strain of the rail track by measuring movement of the optical fibers of the strain monitoring unit by attaching the monitoring cable to the rail track; and monitoring a temperature of the rail track by measuring backscattered light along the optical fiber of the protective unit; and correlating a change in temperature of the rail track to the measured backscattered light; and wherein monitoring strain of the rail track comprises compensating for temperature variabilities via monitoring the temperature of the rail track (claim 21).


Alan and/or Kemnitz from the same field of endeavor teaches of monitoring a rail track and/ rails in order to detect deformations and/or bending in the at least object by attaching the monitoring cable to the rail track/object is known in the art, Alan (Alan, pages 1, 10-11."... detection of deformations in large engineering structures, such as bridges, and in ships hulls, submarine hulls and railway lines. (depicted fig. 2; 31), length of railway line")(Alan, see abstract(figs. 2-3; 32), l-section beam", 35 fibre-optic cable), the strain monitoring unit monitoring pages 10-11."... As a train passes over the line, the computer 39 records changes in length of the cable 35 and hence the deformation of the line 31 produce by the train, and/or Kemnitz (Kemnitz, figs. 7-10, [pars. 0049, 0064, 0162-164]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Smith in the manner set forth in applicant’s claims, in view of the teachings of Alan and/or Kemnitz in order to improve and enhanced accurate detection of deformations and/or bending in 
As to claims 13-20, Smith when modified by Alan and/or Kemnitz, Smith further discloses a structure that is use in a method/system is included in a Fiber-Optic Monitoring Cable that is implementing limitations such as, further comprising monitoring acoustics at the rail track by measuring vibrations along the optical fiber of the protective unit or the optical fibers of the strain monitoring unit [pars. 0021, 0025-28 and 0030-31] (claim 13);  wherein the acoustics are monitored by measuring vibrations along the optical fibers of the strain monitoring unit [pars. 0021, 0025-28 and 0030-31] (claim 14); wherein a maximum diameter of the protective unit (i.e. tubes 12 and 13/26) is greater than a maximum diameter of the strain monitoring unit strain sensing fiber optic assembly (11/28)[pars. 0029 and 0035], as can be seen expressly depicted in drawing (figs. 1-3)(claim 15);  wherein the protective unit is a plurality of protective units (i.e. tubes 12 and 13/26)(claim 16); wherein the plurality of protective units (i.e. tubes 12 and 13/26) and the strain monitoring unit strain sensing fiber optic assembly (11/28)[pars. 0029 and 0035] are aligned in a linear array within the outer jacket, as can be seen expressly depicted in drawing (figs. 1-3) (claim 17); wherein the strain monitoring unit strain sensing fiber optic assembly (11/28) and protective unit (i.e. tubes 12 and 13/26) are embedded in the outer jacket as can be seen expressly depicted in drawing (figs. 1-3)(claim 18); wherein the outer jacket is formed from a low smoke / zero halogen material (i.e. layer (9/15) and thermoplastic material (14))[pars. 0029-30 and 0032] (claim 19); and wherein the protective unit (i.e. layer (9/15) and thermoplastic material (14)) further comprises a gel disposed within the metal outer jacket [par. 0029](claim 20).

Response to Arguments
Applicant’s arguments/remarks, filed on 08/24/2021, with respect to the rejection(s) of claim(s) 1-10 under 35 U.S.C. 102 have been considered but are moot because the arguments do not apply to the new ground(s) rejection(s) used in the current rejection.

Applicant’s arguments with respect to the rejection(s) of claim(s) 11, and 13-21 under 103 have been fully considered but are not persuasive.
 
Applicant’s arguments: 

a) Applicant have argue in relation to argument(s) for at least the reasons provided with regard to Section I relating to rejection under 102, and Applicant further respectfully asserts that the cited references, separately or in combination, fail to disclose monitoring a temperature of the rail track by measuring backscattered light along the optical fiber of the protective unit, and correlating a change in temperature of the rail track to the measured backscattered light, such as required in independent claim 11 and supported in the present application at least at para. 0041.



Examiner's response:

With respect to argument (a), in response to applicant's arguments against the references individually, it is respectfully pointed out to applicant that it is well settled that, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, since both the instant application as disclosed in (see abstract) [par. 0007 and 0027), and cited references are reasonably concerned with monitoring cable attached to one or more object/structure under monitoring which the applicant is involved, the cited references are considered as an analogous art. As such, the rejections is/are proper.
In addition,  Applicant is reminded that the teachings or suggestions of the prior art that have been used as evidence within a rejection of the claimed invention in view of the prior art under 35 U.S.C. 102 or 35 U.S.C. 103, as set forth by the Court, are to be evaluated and determined not just from one or more specifically identified quotes to individual sections of the text of the prior art document but are in fact to be evaluated and determined from all that the prior art document teaches or suggests, In re BODE et al, 193 USPQ 12 at 17 (CCPA, 1977), with some reliance on the knowledge of one of ordinary skill at the time the invention was made in order to provide an enabling disclosure, In re BODE et al, 193 USPQ 12 at 16 (CCPA, 1977). Again, the instant application and cited references are reasonably concerned with monitoring cable 
Finally, in response to applicant's arguments that Smith fail to disclose monitoring cables, such as for use with (i.e. rail tracks and/or rail). It is respectfully pointed out to applicant that this argument is not persuasive because Smith clearly teaches monitoring cable(s) that is use to facilitate strain, and/or temperature monitoring as detailed above, and the examiner did recognize that the limitation “monitoring a strain and/or temperature of the rail track” was not taught by Smith but used Alan and/or Kemnitz to find this limitation.
In conclusion, Applicant has not provided any factual evidence that suggest or obviate the examiner's position would not have been obvious, and Applicant has argued the patentability of dependent claims based solely upon the patentability of independent claim(s), and has presented no additional arguments exclusively pertaining to the dependent claims, since the applicant has not argued the examiner’s position about the rejection(s) regarding the dependent claims, in the previous Official action. The applicant has acquiesced.



Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art monitoring cable.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.


/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886